Exhibit 10.6
 
WAIVER AND FIRST AMENDMENT TO LOAN DOCUMENTS


THIS WAIVER AND FIRST AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as
of January 10, 2012, by and between NORTHERN TECHNOLOGIES INTERNATIONAL
CORPORATION, a Delaware corporation (the “Borrower”), and PNC BANK, NATIONAL
ASSOCIATION (the “Bank”).


BACKGROUND
A. The Borrower has executed and delivered to the Bank (or a predecessor which
is now known by the Bank’s name as set forth above), one or more promissory
notes, letter agreements, loan agreements, security agreements, mortgages,
pledge agreements, collateral assignments, and other agreements, instruments,
certificates and documents, some or all of which are more fully described on
attached Exhibit A, which is made a part of this Amendment (collectively as
amended from time to time, the “Loan Documents”) which evidence or secure some
or all of the Borrower’s obligations to the Bank for one or more loans or other
extensions of credit (the “Obligations”).


B. The Borrower and the Bank desire to amend the Loan Documents, and to waive
certain defaults thereunder, as provided for in this Amendment.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:
 
1. Certain of the Loan Documents are amended, and certain defaults under the
Loan Documents are waived, as set forth in Exhibit A. Any and all references to
any Loan Document in any other Loan Document shall be deemed to refer to such
Loan Document as amended by this Amendment. This Amendment is deemed
incorporated into each of the Loan Documents. Any initially capitalized terms
used in this Amendment without definition shall have the meanings assigned to
those terms in the Loan Documents. To the extent that any term or provision of
this Amendment is or may be inconsistent with any term or provision in any Loan
Document, the terms and provisions of this Amendment shall control.
 
2. The Borrower hereby certifies that: (a) all of its representations and
warranties in the Loan Documents, as amended by this Amendment, are, except as
may otherwise be stated in this Amendment: (i) true and correct in all material
respects as of the date of this Amendment (other than the representations and
warranties that refer to a specific date in which case such representations and
warranties are true and correct in all material respects as of such specific
date), (ii) ratified and confirmed without condition as if made anew, and (iii)
incorporated into this Amendment by reference, (b) no Event of Default or event
which, with the passage of time or the giving of notice or both, would
constitute an Event of Default, exists under any Loan Document which will not be
cured by the execution and effectiveness of this Amendment, (c) no consent,
approval, order or authorization of, or registration or filing with, any third
party is required in connection with the execution, delivery and carrying out of
this Amendment or, if required, has been obtained, and (d) this Amendment has
been duly authorized, executed and delivered so that it constitutes the legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to bankruptcy, insolvency, fraudulent conveyance, fraudulent
transfer, moratorium, and other similar laws relating to or affecting creditors’
rights generally and general equitable principles. The Borrower confirms that
the Obligations remain outstanding without defense, set off, counterclaim,
discount or charge of any kind as of the date of this Amendment.


3. The Borrower hereby confirms that any collateral for the Obligations,
including liens, security interests, mortgages, and pledges granted by the
Borrower or third parties (if applicable), shall continue unimpaired and in full
force and effect, and shall cover and secure all of the Borrower’s existing and
future Obligations to the Bank, as modified by this Amendment.
 
4. As a condition precedent to the effectiveness of this Amendment, the Borrower
shall comply with the terms and conditions (if any) specified in Exhibit A.

 
 

--------------------------------------------------------------------------------

 
5. To induce the Bank to enter into this Amendment, the Borrower waives and
releases and forever discharges the Bank and its officers, directors, attorneys,
agents, and employees from any liability, damage, claim, loss or expense of any
kind that it may have against the Bank or any of them through the date of this
Amendment arising out of or relating to the Obligations. The Borrower further
agrees to indemnify and hold the Bank and its officers, directors, attorneys,
agents and employees harmless from any loss, damage, judgment, liability or
expense (including reasonable attorneys’ fees) suffered by or rendered against
the Bank or any of them on account of any claims arising out of or relating to
the Obligations other than those caused by the Bank’s gross negligence or
willful misconduct. The Borrower further states that it has carefully read the
foregoing release and indemnity, knows the contents thereof and grants the same
as its own free act and deed.


6. This Amendment may be signed in any number of counterpart copies and by the
parties to this Amendment on separate counterparts, but all such copies shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile transmission shall be effective as
delivery of a manually executed counterpart. Any party so executing this
Amendment by facsimile transmission shall promptly deliver a manually executed
counterpart, provided that any failure to do so shall not affect the validity of
the counterpart executed by facsimile transmission.


7. This Amendment will be binding upon and inure to the benefit of the Borrower
and the Bank and their respective heirs, executors, administrators, successors
and assigns.


8. This Amendment has been delivered to and accepted by the Bank and will be
deemed to be made in the State where the Bank’s office indicated in the Loan
Documents is located. This Amendment will be interpreted and the rights and
liabilities of the parties hereto determined in accordance with the laws of the
State where the Bank’s office indicated in the Loan Documents is located,
excluding its conflict of laws rules.


9. Except as amended hereby, the terms and provisions of the Loan Documents
remain unchanged, are and shall remain in full force and effect unless and until
modified or amended in writing in accordance with their terms, and are hereby
ratified and confirmed. Except as expressly provided herein, this Amendment
shall not constitute an amendment, waiver, consent or release with respect to
any provision of any Loan Document, a waiver of any default or Event of Default
under any Loan Document, or a waiver or release of any of the Bank’s rights and
remedies (all of which are hereby reserved). The Borrower expressly ratifies and
confirms the confession of judgment (if applicable) and waiver of jury trial
provisions contained in the Loan Documents.


WITNESS the due execution of this Amendment as a document under seal as of the
date first written above.


WITNESS / ATTEST: NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION

By: /s/ Matthew C. Wolsfeld
Print Name: Matthew C. Wolsfeld
Title: Chief Financial Officer


PNC BANK, NATIONAL ASSOCIATION
By: /s/ Pamela LeRose
Title :Vice President
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A TO WAIVER AND FIRST AMENDMENT TO LOAN DOCUMENTS
 
DATED AS OF JANUARY 10, 2012


A. The “Loan Documents” that are the subject of this Amendment include the
following (as any of the foregoing have previously been amended, modified or
otherwise supplemented):


1. $3,000,000.00 Amended and Restated Committed Line of Credit Note dated
January 10, 2011 executed and delivered to the Bank by the Borrower (the
“Note”).


2. Working Cash®, Line of Credit, Investment Sweep Rider dated January 10, 2011
executed and delivered to the Bank by the Borrower.


3. Loan Agreement dated January 10, 2011 executed and delivered to the Bank by
the Borrower (the “Loan Agreement”).


4. Security Agreement dated January 10, 2011 executed and delivered to the Bank
by the Borrower.


5. Reimbursement Agreement dated January 10, 2011 executed and delivered to the
Bank by the Borrower.


6. All other documents, instruments, agreements, and certificates executed and
delivered in connection with the Loan Documents listed in this Section A.


B. Waiver. The Borrower has acknowledged and agreed with the Bank that the
Borrower failed to comply with the requirement for delivery of compliance
certificates described in Section 4.2 of Loan Agreement for the period ending
November 30, 2011. The Borrower’s failure to comply with the foregoing covenant
constitutes Events of Default under the Loan Documents. The Borrower has
requested that the Bank waive the Events of Default. In reliance upon the
Borrower’s representations and warranties and subject to the terms and
conditions herein set forth, the Bank agrees to grant a waiver of Borrower’s
non-compliance with the covenants and of the Events of Default that would
otherwise result from a violation of such covenants solely for the
above-referenced periods. The Borrower agrees that it will hereafter comply
fully with these covenants and all other provisions of the Loan Documents, which
remain in full force and effect. Except as expressly described in this
Amendment, this waiver shall not constitute (a) a modification or an alteration
of the terms, conditions or covenants of the Loan Documents or (b) a waiver,
release or limitation upon the Bank’s exercise of any of its rights and remedies
thereunder, which are hereby expressly reserved. This waiver shall not relieve
or release the Borrower in any way from any of its respective duties,
obligations, covenants or agreements under the Loan Documents or from the
consequences of any Event of Default thereunder, except as expressly described
above. This waiver shall not obligate the Bank, or be construed to require the
Bank, to waive any other Events of Default or defaults, whether now existing or
which may occur after the date of this waiver.


C. The Loan Documents are amended as follows:



 
1.
Effective on January 11, 2012, the Expiration Date, as set forth in the Loan
Agreement and the Note, is hereby extended from January 10, 2012 to January 9,
2013.

 
D. Conditions to Effectiveness of Amendment: The Bank’s willingness to agree to
the amendments set forth in this Amendment is subject to the prior satisfaction
of the following conditions:



 
1.
Execution by all parties and delivery to the Bank of this Amendment.

 